


Exhibit 10.2
 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of January 1, 2008 (the “Agreement”) between
Axion International Inc., a Delaware corporation (the “Company”) with offices at
665 Martinsville Road, Suite 219, Basking Ridge, New Jersey 07920 and Marc Green
(the “Executive”).


WHEREAS, the Executive possesses valuable knowledge and skills that the Company
believes will contribute to the successful operation of the Company's business
and will have a prominent role in the development of the business the Company;
and


WHEREAS, the Company desires to secure the services of the Executive, and the
Executive desires to be in the employment of the Company and, in connection
therewith, the Company and the Executive desire to enter into an employment
agreement to, among other things, set forth the terms of such employment.


NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements hereinafter set forth and for other good and valuable
consideration, the Company and the Executive hereby agree as follows:


1.    EMPLOYMENT AND DUTIES
 
1.1           General.  The Company hereby employs the Executive, and the
Executive agrees to serve, as the President of the Company upon the terms and
conditions herein contained during the Employment Term, and in such capacities
the Executive agrees to serve the Company faithfully and to the best of his
ability under the direction of the Board of Directors of the Company (the
“Board”).  The services of the Executive shall be performed primarily at the
Company’s facilities in Basking Ridge, New Jersey, or at such other location as
the Company shall maintain its principal offices during the term of this
Agreement. The Executive also agrees to serve, if elected, at no compensation in
addition to that provided for in this Agreement, in the position of director of
the Company and of any subsidiary of the Company during the Employment Term.


1.2           Exclusive Services.  For so long as the Executive is employed by
the Company, he shall devote his full-time working hours to his duties
hereunder. The Executive shall not, directly or indirectly, render services to
any other person or organization or otherwise engage in activities which would
interfere significantly with his faithful performance of his duties hereunder.


1.3           Term of Employment.  The Executive’s employment under this
Agreement shall commence on the date hereof (the “Effective Date”) and shall
terminate on the earliest of (i) the third anniversary of the Effective Date,
(ii) the death of the Executive or (iii) the termination of the Executive’s
employment pursuant to this Agreement (the period during which the Executive is
employed pursuant to this Agreement, including any extension thereof shall be
referred to as the “Employment Term”).

 
 

--------------------------------------------------------------------------------

 

2.           SALARY


2.1           (a)           Base Salary.  During the Employment Term, the
Executive shall be entitled to receive a base salary (the “Base Salary”) at a
rate of $120,000 per annum, payable weekly in equal installments in accordance
with the Company’s payroll practices, with such increases as the Board may
determine or as provided in the following subparagraph (b). Once increased, such
higher amount shall constitute the Executive’s Base Salary.


(b)           The Base Salary shall be increased during the Employment Term (i)
by $30,000 at such time as the Company shall achieve annual revenues in excess
of $10,000,000; and (ii) by an additional $30,000 at such time as the Company
shall achieve annual revenues in excess of $25,000,000.


2.2  Bonus.  In addition to the Executive’s Base Salary, the Company may pay to
the Executive during the Employment Term an annual bonus (the “Annual Bonus”)
based upon the Executive’s performance, the amount of which bonus (if any) shall
be solely within the discretion of the Company as determined by the Board.


3.           EMPLOYEE BENEFITS


3.1           General Benefits.  The Executive shall be eligible to participate
in health and benefit programs of the Company consistent with those benefit
programs provided to other senior executives of the Company.


3.2           Vacation.  The Executive shall be entitled to twenty (20) days
paid vacation each year in accordance with the applicable policies of the
Company.


3.3           Reimbursement of Expenses.  The Company will reimburse the
Executive for (i) reasonable, ordinary and necessary business expenses,
including the cost of airfare from the Executive’s residence in California to
the Company’s principal place of business, incurred by him in the fulfillment of
his duties hereunder upon presentation by the Executive of an itemized account
of such expenditures, in accordance with Company practices consistently applied.


4.           STOCK OPTIONS.


4.1           The Company shall issue to the Executive options (the "Options")
to purchase  up to eight (8) shares of Common Stock  (the “Option Shares”) at an
exercise price of $1.00 per share for a term of five (5) years from the date
hereof which Options shall vest on such date as the Company has achieved annual
revenues in excess of $25,000,000.


4.2           The Options shall not be exercisable until such time as they have
vested in accordance with the terms herein.  Notwithstanding the foregoing, in
the event of (i) a Change of Control; (ii) the Executive's employment is
terminated by the Company Without Cause; and/or (iii) employment hereunder is
terminated by the Executive for Good Reason, the Options which

 
 

--------------------------------------------------------------------------------

 

have not previously vested, shall immediately vest and become exercisable upon
such event.  The Options shall provide for cashless exercise and piggyback
registration rights.  If the Company at any time after the date hereof
subdivides or combines (by any stock split, stock dividend, recapitalization,
combination, reverse stock split or otherwise) its outstanding shares of Common
Stock, the exercise price and the number of shares obtainable upon exercise of
the Options shall likewise be proportionately reduced or increased, as
applicable.  In the event of any recapitalization, merger, reorganization,
reclassification, consolidation or sale of substantially all of the assets of
the Company, the holders of the Company’s Common Stock are entitled to receive
stock, securities or other assets with respect to or in exchange of the
Company’s common Stock, then the Executive shall have the right thereafter to
receive, upon exercise of the Option, the same amount and kind of stock,
securities or other assets as he would have been entitled to received if he had,
immediately prior to such recapitalization, merger, reorganization,
reclassification, consolidation or sale, the holder of the shares of Common
Stock underlying the Options.


4.3           "Change of Control" shall mean (i) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company to any person or group (as such term is used in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")); (ii) the liquidation or dissolution of the Company or the adoption of a
plan by the stockholders of the Company relating to the dissolution or
liquidation of the Company; or (iii) the acquisition by any person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) of beneficial
ownership, directly or indirectly, of more than 50% of the aggregate ordinary
voting power of the Company; provided that the completion of the currently
contemplated merger of the Company with Analytical (or in the event such merger
is not completed, the merger of the Company with a publicly traded Company where
the current shareholders of the Company remain the majority shareholders of the
merged entity), shall not be a Change of Control for purposes of this Agreement.






5.           TERMINATION OF EMPLOYMENT


 
5.1
Termination for Cause: Termination Without Cause:

 Termination Permanent-Disability- Resignation


5.1.1                      General.  (a) If, prior to the expiration of the
Employment Term, the Executive’s employment is terminated by the Company for
Cause or by the Executive without Good Reason, the Executive shall be entitled
only to his accrued but unpaid Base Salary (“Accrued Base Salary”) through and
including the date of termination and any Options which have not vested as of
the date of such termination shall be terminated and have no further force or
effect.


(b)           If, prior to the expiration of the Employment Term, the
Executive’s employment with the Company is terminated by the Company Without
Cause or by the Executive for Good Reason, the Executive shall be entitled only
to (i) his Accrued Base Salary through and including the date of termination;
(ii) his Base Salary for the lesser of (a) one year; or (b) the period from the
day after the termination date through the normal expiration date of the

 
 

--------------------------------------------------------------------------------

 

Employment Term, payable in equal installments on the same terms as provided
under the Company’s payroll practices; and (iii) the benefits set forth under
Section 3 of this Agreement through the normal expiration date of the Employment
Term.


(c)           If, prior to the expiration of the Employment Term, the
Executive’s employment is terminated by the Company for Permanent Disability (as
defined in Section 6), the Executive shall be entitled only to the payments and
benefits provided for in Section 6 hereof.


(d)           If the Executive’s employment is due to the death of the
Executive, the Executive (or his estate) shall be entitled only to (i) payment
of his Accrued Base Salary through and including the date of death and (ii) six
(6) months of his Base Salary as severance, payable in equal installments on the
same terms as provided under the Company’s payroll practices.


(e)           Notwithstanding anything to the contrary herein, the Company may
elect, in its sole discretion, to pay any remaining installments of severance or
other payments hereunder in a lump sum rather than in installments over time.


5.1.2                      Date of Termination/Resignation.  The date of
termination for a termination by the Company for Cause shall be the date of the
written notice of termination provided for in Section 5.1.3. The date of
termination for a Termination Without Cause shall be as provided in Section
5.1.4. The date of termination for a termination for Permanent Disability shall
be as provided in Section 6. The date of resignation shall be the date specified
in the written notice of resignation from the Executive to the Company, or if no
date is specified therein, ten (10) business days after receipt by the Company
of written notice of resignation from the Executive.


5.1.3                      Notice of Termination for Cause.  Termination of the
Executive’s employment by the Company for Cause shall be effected by delivery of
a written notice of termination from the Company to the Executive, which notice
shall specify the event or events set forth in Section 5.2 giving rise to such
termination.


5.1.4                      Notice of Termination Without Cause.   Termination of
the Executive’s employment for a Termination Without Cause shall be effected by
written notice of termination from the Company to the Executive, specifying a
termination date.


5.2           Definition of “for Cause”. For purposes of this Agreement, “Cause”
shall mean (i) a good faith finding by the Board of Directors of the Company
that (A) the Executive has materially failed to perform his assigned duties for
the Company and has failed to remedy such failure within twenty (20) days
following written notice from the Company to the Executive notifying him of such
failure, (B) the Executive has breached any material term of this Agreement, any
Confidentiality, Non-Disclosure, Assignment of Inventions or other similar
agreement between the Executive and the Company, or (C) the Executive has
engaged in dishonesty, gross negligence or willful misconduct which could result
in any material loss, damage or injury to the Company, or (ii) the conviction of
the Executive of, or the entry of a pleading guilty or nolo contendere by the
Executive to, any  felony punishable by imprisonment

 
 

--------------------------------------------------------------------------------

 

for more than one (1) year.


5.3           Definition of “Without Cause”. Termination “Without Cause” shall
mean any termination by the Company of the Executive’s employment at any time
during the Employment Term for any reason other than Cause, death or Permanent
Disability.


5.4           Definition of “Good Reason”.  Termination by Executive for “Good
Reason” shall mean termination by the Executive because of (i) a material
reduction in the nature or scope of Executive’s position as Chief Executive
Officer or his authorities, powers, duties, or responsibilities in such
capacity; or (ii) a material breach by the Company of its affirmative or
negative covenants or undertakings hereunder and such breach shall not be
remedied within fifteen (15) days after notice to Company thereof (which notice
shall be signed by Executive and refer to a specific breach of this Agreement).


6.           PERMANENT DISABILITY


If, prior to the expiration of the Employment Term, the Executive shall fail
because of illness, physical or mental disability or other incapacity, for a
period of three (3) consecutive months, or for shorter periods aggregating three
(3) months during any twelve-month period, to render the services provided for
by this Agreement, then the Company may, by written notice to the Executive
after the last day of the third consecutive month of disability or the day on
which the shorter periods of disability equal an aggregate of three (3) months,
terminate the Executive’s employment for “Permanent Disability”, specifying a
termination date no earlier than ten (10) business days after the date on which
such notice is given. The determination of the Executive’s illness, physical or
mental disability or other incapacity for purposes of determining Permanent
Disability shall be made by an independent physician who is reasonably
acceptable to the Executive and the Company and shall be final and binding and
shall be based on such competent medical evidence as shall be presented to it by
the Executive or by any physician or group of physicians or other competent
medical experts employed by the Executive and/or the Company to advise such
independent physician.


In the event of a termination of the Executive’s employment by the Company for
Permanent Disability, the Executive shall be entitled only to (i) his Accrued
Base Salary through and including the date of termination, (ii) six months of
his Base Salary as severance, payable in equal installments on the same terms as
provided under the Company’s payroll practices, and (iii) receive the benefits
set forth under Section 3 of this Agreement during the six-month severance
period. Except as otherwise provided in this Section 6, following the effective
date of a termination for Permanent Disability, the Company shall have no
further obligation to the Executive under this Agreement.


7.           NONCOMPETITION/NONSOLICITATION AND CONFIDENTIALITY


7.1           Confidential Information.  During and after the Executive’s
employment with the Company, the Executive will hold in confidence and not use,
disclose or allow disclosure of Confidential Information (as defined below)
except in the proper performance of the Executive’s

 
 

--------------------------------------------------------------------------------

 

duties to the Company. Upon termination of the Executive’s employment, the
Executive will immediately deliver to the Company all Confidential Materials (as
defined below) and destroy all electronic embodiments of Confidential
Information.


7.2           Definition of “Confidential Information”.  For purposes of this
Agreement, “Confidential Information” means Trade Secrets (as defined below) and
other information of the Company identified as confidential and all Work Product
(as defined below), whether disclosed in tangible form (including without
limitation written documents, photographs, drawings, models, prototypes,
samples, and magnetic and/or electronic media), or orally or visually or in
other non-tangible form (including without limitation presentations, displays or
inspections of tangible media or facilities). Confidential Information shall
also include information received by the Company from third parties under an
obligation of confidentiality.  Confidential Information does not include
information which: (i) was known to the Executive prior to disclosure by the
Company; (ii) is or becomes public knowledge without breach of this Agreement;
or (iii) is received by the Executive from a third party without any violation
of any obligation of confidentiality and without confidentiality restrictions;
or (iv) is independently developed by the Executive without use of or reference
to Confidential Information.


7.2.1                      “Confidential Materials” means tangible objects,
materials or media in which Confidential Information is embodied, including all
copies, excerpts, modifications, translations, enhancements and adaptations of
the foregoing.


7.2.2                      “Intellectual Property” means all rights of every
nature relating to intellectual property, including without limitation (i) all
United States and foreign patents and patent applications now or hereafter filed
(including continuations, continuations-in-part, divisionals, reissues,
reexaminations and foreign counterparts thereof), and all rights with respect
thereto, (ii) all Trade Secrets, (iii) all United States and foreign
semiconductor mask work rights and registrations for such rights, and (iv) all
copyrights and renewals thereof and other rights relating to literary or
artistic works and data compilations (including without limitation author’s and
moral rights and rights of publicity and privacy).


7.2.3                      “Trade Secrets” means all trade secrets under the
laws of any jurisdiction, including but not limited to ideas, inventions,
discoveries, developments, designs, improvements, prototypes, know-how, methods,
processes, techniques, product specification and performance data, computer
programs, and other data, in each case whether or not patentable, copyrightable
or within any particular definition of trade secret; unpublished proprietary
information relating to the Company’s Intellectual Property; and business,
marketing, sales, research, development, manufacturing, production and other
plans and strategies; forecasts, financial statements, budgets and projections,
licenses, prices and costs; customer and supplier lists and terms of customer
and supplier contracts; personnel information; compilations of such information;
and the existence and terms of this Agreement. The Executive’s Work Product is,
without implying any other form of protection that may be available to the
Company for such Work Product, a Trade Secret of the Company.


7.2.4                      “Work Product” means all tangible and intangible
results of services

 
 

--------------------------------------------------------------------------------

 

rendered by the Executive during the term of the Executive’s employment with the
Company that relate to the business of the Company or which were developed using
the Company materials or Confidential Information.


7.3           Ownership of Work Product and Intellectual Property.


7.3.1                      The Executive is performing services and creating
Work Product hereunder at the instance of the Company. It is therefore the
parties’ intention that the Company is to own exclusively all rights and
economic interests in the Work Product and all Intellectual Property embodied
therein or related thereto, including without limitation any invention or
discovery made or reduced to practice in the process of performing the services.
This Agreement is to be construed to the maximum extent possible to produce the
foregoing result, including but not limited to the construction of any
ambiguities so as to achieve said result.


7.3.2                      Accordingly, the Executive agrees as follows:


(a)           All tangible Work Product which is a copyrightable work of
authorship will be deemed a work made for hire owned by the Company under United
States copyright laws; if an invention, Work Product is deemed to be owned by
the Company upon creation.


(b)           The Executive will maintain adequate and current written records
of all Work Product, which shall be available to and remain the property of the
Company at all times.


(c)           The Executive shall promptly and fully disclose in writing to the
Company all Trade Secrets, including without limitation inventions and works of
authorship, which are related to the business activities of the Company
authored, conceived, created or reduced to practice by the Executive (whether
alone or jointly with others, whether during or outside the hours the Executive
is providing services, and whether or not by the use of the Company’s equipment
or other resources) during the term of this Agreement or within six (6) months
thereafter, whether or not patentable or copyrightable.


(d)           The Executive hereby assigns to the Company irrevocably and
unconditionally, to the fullest extent permitted by law under any interpretation
of the relationship between the parties, all right, title and interest
(including without limitation all Intellectual Property rights) embodied in or
associated with the Work Product which are related to the business activities of
the Company and are authored, conceived, created or reduced to practice by the
Executive during the term of this Agreement or which result within six (6)
months thereafter from Confidential Information disclosed by the Company.


(e)           Promptly upon request by the Company and at the Company’s expense,
the Executive shall execute and deliver to the Company all applications,
assignments, agreements and other instruments and take such reasonable actions
as the Company may deem helpful to fully vest the foregoing rights in the
Company or to evidence such vesting. If the

 
 

--------------------------------------------------------------------------------

 

Company is unable, after reasonable effort, to secure the Executive’s signature
on any patent application, copyright registration or other similar document, the
Executive hereby irrevocably designates and appoints the Company and its duly
authorized representatives as the Executive’s agent and attorney-in-fact to
execute and file any such application or registration and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright registration and other forms of intellectual property
protection with the same legal force and effect as if executed by the Executive.


(f)           The Executive hereby waives in favor of the Company and its
assigns and licensees any and all artist’s or moral rights he may have pursuant
to any state, provincial or federal laws or statutes of the United States in
respect of any Work Product, and all similar rights under the laws of all
jurisdictions.


7.4           Covenants Regarding Employees and Customers. During the Employment
Term and for a period of twelve (12) months after the termination of the
Executive’s employment with the Company for any reason, the Executive will not,
without the Company’s prior consent:


(a)           recruit or solicit, offer employment to, or employ any person who
was an employee or independent contractor of the Company on or within six (6)
months before the termination of the Executive’s employment, or


(b)           work for, or solicit or accept any competing business from, any
person or entity that was a customer of the Company on or within six (6) months
before the date of termination of the Executive’s employment, or


(c)           compete with the Company directly or indirectly anywhere in the
world in the business of developing, manufacturing and distributing prestige
cosmetics.


The Executive will not engage in the actions prohibited in clauses (a), (b) and
(c) directly or indirectly, or by being associated with any person or entity as
owner, partner, employee, agent, consultant, director, officer, stockholder
(other than as the owner of less than 5% of the outstanding stock of a
publicly-traded corporation) or in any other capacity or manner whatever.


7.5           Injunctive Relief.  Without intending to limit the remedies
available to the Company, the Executive acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material and irreparable
injury to the Company for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 7 or such other relief as may be required specifically to enforce
any of the covenants in this Section 7.  If for any reason a final decision of
any court determines that the restrictions under this Section 7 are not
reasonable or that consideration therefor is inadequate, such restrictions shall
be interpreted, modified or rewritten by such court to include as much of the
duration and scope (geographic or otherwise) identified in this Section 7 as
will render such restrictions valid and enforceable.

 
 

--------------------------------------------------------------------------------

 



8.           INDEMNIFICATION


The Company shall, to the fullest extent permitted by Section 145 of the General
Corporation Law of the State of Delaware, indemnify the Executive and his
estate, heirs executors and administrators (the “Indemnitees”) from and against
any and all expenses, liabilities or other matters referred to in or covered by
said section.  The Company shall pay in advance of the final disposition of such
action, suit or proceeding any and all expenses incurred by an Indemnitee upon
the receipt of an undertaking by such Indemnitee to repay such amount if it
shall be ultimately be determined that he is not entitled to be indemnified by
the Company.




9.           MISCELLANEOUS


9.1           Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:


To the Company, to it at:


Axion International Inc.
665 Martinsville Road, Suite 219
Basking Ridge, New Jersey 07920


To the Executive:


Marc Green
190 27th Avenue, Apt. 2
San Francisco, CA 94121




Any such notice or communication shall be sent certified or registered mail,
return receipt requested, or by telefax, addressed as above (or to such other
address as such party may designate in writing from time to time), and the
actual date of receipt shall determine the time at which notice was given.


9.2           Severability.  If a court of competent jurisdiction determines
that any term or provision hereof is invalid or unenforceable, (a) the remaining
terms and provisions hereof shall be unimpaired and (b) such court shall have
the authority to replace such invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.


9.3           Assignment.  This Agreement shall inure to the benefit of the
heirs and representatives of the Executive and the assigns and successors of the
Company, but neither this Agreement nor any rights hereunder shall be assignable
or otherwise subject to hypothecation by the Executive. The Company may assign
this Agreement without prior written approval of the Executive upon the transfer
of all or substantially all of its business and/or assets (whether by

 
 

--------------------------------------------------------------------------------

 

purchase, merger, consolidation or otherwise), provided that the successor to
such business and/or assets shall expressly assume and agree to perform this
Agreement.


9.4           Entire Agreement: Amendment.  This Agreement represents the entire
agreement of the parties with respect to the subject matter hereof and shall
supersede any and all previous contracts, arrangements or understandings between
or among the Company and the Executive, regarding the subject matter
hereof.  The Agreement may be amended at any time by mutual written agreement of
the parties hereto.


9.5           Withholding.  The Company shall be entitled to withhold, or cause
to be withheld, from payment any amount of withholding taxes required by law
with respect to payments made to the Executive in connection with his employment
hereunder.


9.6           Governing Law.  This Agreement shall be construed, interpreted,
and governed in accordance with the laws of the State of New Jersey without
reference to principles of conflict of laws.


9.7           Survival.  Sections 5 (relating to early termination), 6 (relating
to Permanent Disability), 7 (relating to noncompetition, nonsolicitation and
confidentiality), 8 (relating to indemnification) and 9.6 (relating to governing
law) shall survive the termination hereof, whether such termination shall be by
expiration of the Employment Term or an early termination pursuant to Sections 5
or 6 hereof.


9.8           Headings.  Headings to sections in this Agreement are for the
convenience of the parties only and are not intended to be a part of or to
affect the meaning or interpretation hereof.


9.9           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
their authorized representatives and the Executive has hereunto set his hand, in
each case effective as of the day and year first above written.



 
The Company
 
Axion International Inc.
 
 
 
By:/s/ Michael Martin
   
Michael Martin
           
The Executive
 
 
 
Marc Green                                                                
 
 Marc Green








